Citation Nr: 1236745	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  05-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2007.  In January 2010, the appellant appeared at a videoconference hearing held before the undersigned.  The appeal was subsequently remanded by the Board in March 2010.  


FINDING OF FACT

Sarcoidosis did not become manifest during service or within a year of discharge from service, and is otherwise unrelated to service.  


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in January 2007, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that the evidence must demonstrate a relationship between her current disability and an injury, disease or event in military service.  She was advised of various types of lay, medical, and employment evidence that could substantiate her service connection claim.  She was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Judge discussed the elements required for a service connection claim, including the elements found to be missing in the rating decision on appeal.  The Veteran's symptomatology was discussed in detail.  Moreover, the file was remanded for additional action based, in part, upon her testimony.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  

In addition, the Veteran was afforded a VA examination in April 2010, and a VA medical opinion was obtained in July 2012.  When considered in conjunction with the other evidence of record, the opinions are sufficient for the Board to make an informed decision, in light of the final credibility determinations made by the Board, discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

Service treatment records do not show sarcoidosis in service.  In February 1985, the Veteran had bilateral adenitis and a sore throat and the assessment was exudative tonsillitis.  In October 1987, she complained of a lump in the right groin for several months.  On examination, there was an indurated follicle in the right crural fold, without adenopathy.  The assessment was folliculitis, and a small pustule was drained; the following day, it was noted to be resolving.  

On October 15, 1987, the Veteran was noted to have pharyngitis.  On October 20, 1987, she completed a medical questionnaire for respiratory users.  She denied having now or ever having had symptoms including a persistent cough, lung disease, and shortness of breath.  She underwent pulmonary function tests, and it was noted that she had difficult in performing the test according to NIOSH recommendations, but the computer calculated the results as satisfactory.  It was recommended that the test be repeated in a week.  It was noted that a chest X-ray was not indicated.  

In November 1987, she was seen with a dermatology problem.  She requested tetracycline for the control of acne.  On examination, she had very mild acne.  In February 1988, she again requested medication for acne, present since puberty.  In March 1988, she was noted to be about 3 months pregnant.  She complained of a one-day history of emesis, myalgias, and lower abdominal camping and tenderness.  She also was feeling tired that day.  The assessment was intrauterine pregnancy and gastroenteritis.  Two days later, she was noted to be feeling better.  The separation examination was negative.

Service treatment records show that the Veteran was in the reserves from 1989 to 1993.  On an examination for ACDUTRA in March 1990, the veteran responded "yes" to a question of whether she had now, or had ever had, pain or pressure in chest, and cramps in the legs; for all other questions she answered "no," including for skin diseases, shortness of breath, and chronic cough.  In May 1991, she reported a cough which had persisted for four days.  She did not have fever, chills, shortness of breath, or chest pain.  The assessment was rule out allergic rhinitis; mild upper respiratory infection.  

Records of the Veteran's treatment by a private dermatologist show that in May 1997, the Veteran was seen with a several month history of a left lower cheek itchy rash.  She was treated with Lotrisone, which helped the itching but the rash was still there.  On examination, she had a hyperpigmented patch on the left check; the diagnosis was dermatitis versus discoid lupus erythematosus (DLE).  An ANA test was elevated.  When seen for follow-up, the left cheek rash had not improved, and the low titer positive ANA was noted; as consideration for discoid lupus, a biopsy as performed.  The biopsy, in June 1997, did not reveal dermal connective tissue mucin or atrophy in the epidermis.  It appeared to be a residual of some previous inflammatory condition.  The diagnosis was post-inflammatory hyperpigmentation.  

VA treatment records show that in February 2000, the Veteran was seen complaining of a rash on the left side of her face for a long time.  On examination, she had a macular hypopigmented rash/pruritus and a minimal papulo-pustular lesion.  In March 2000, she complained of a lesion on the left jaw area of the cheek, which she said started out as acne, and was now with discoloration and itching.  She complained of having light patchy areas on the left jaw bone area.  She stated that the area itched and had been there for two months.  According to a primary care evaluation at that facility in March 2000, she was worried about her face.  She had gone to several doctors including a dermatologist who prescribed different creams, to no avail.  On examination, she had hypopigmentation close to the jaw border, surrounded by hyperpigmentation and acne.  

She was referred for a dermatology consult in May 2000, at which time she reported a history of a hypopigmented patch on the left mandible that had been treated with Aclovate [a corticosteroid] cream with some resolution.  The lesion had been biopsied outside VA, with unknown results.  After the Aclovate had been discontinued, she developed hypopigmented patches in the same area.  She stated that these lesions started after a drug reaction from tetracycline.  On examination, she had sharp bordered hypopigmented patches with some hyperpigmentation noted around the light patches.  Differential diagnoses were steroid atrophy, chemical leukoderma, vitiligo, DLE, and sarcoid.  On a follow-up visit in June 2000, it was noted that the outside biopsy had shown post-inflammatory hyperpigmentation.  It was thought that the hyperpigmentation may be secondary to a type of inflammatory condition and the hypopigmentation may be secondary to steroid or chemical leukoderma.  

In March 2001, the Veteran was again treated by a private dermatologist for discolored skin on the left side of the chin, with itching, present for 1-1/2 years.  She said that the rash started as a small dark spot, then turned darker, then gradually turned lighter.  She said it had been growing.  The impression was vitiligo.  However, a biopsy found pigmentary incontinence with melanophages and a few lymphocytes beneath a slightly irregular epidermis.  A specific cause was not obvious, but the changes were most likely post-inflammatory.  The diagnosis was post-inflammatory hyperpigmentation.  

An ENT evaluation in July 2004 noted that there were no lesions, masses, or scars on the face.  

According to records from S. Brickman, M.D., in July 2006, the Veteran complained of loss of pigmentation.  She also complained of a growth on her mid-abdomen for years.  On examination, she had a patch of mild hypopigmentation on the left chin.  On her forehead, she had two flat plaques with hyperpigmentation, questionable for discoid lupus and sarcoid which were to be ruled out.  Dr. Brickman performed a biopsy in July 2006, consisting of skin of the forehead.  According to the August 2006 pathology report, the skin sections showed the epidermis with slight acanthosis.  The dermis showed aggregates of histiocytes mixed with few foreign body giant cells.  Special stains for AFB and GMS were interpreted as negative.  The findings revealed noncaseating granulomas.  Special stains for fungus and AFB were negative.  The findings included the differential diagnosis of sarcoid, and clinical correlation was recommended.  The diagnosis was noncaseating granulomas.  

The Veteran was referred to G. Keith, M.D., who performed pulmonary testing n August 2006.  Chest  X-rays revealed bilateral hilar adenopathy and bilateral pulmonary nodularity with interstitial lung changes compatible with a history of sarcoidosis, although other causes, such as granulomatous disease and neoplasm should be excluded.  Spirometry was normal.  An angiotensin converting enzyme (ACE) test was positive.  Dr. Keith wrote to Dr. Brickman in August 2006, stating that he agreed with the diagnosis of sarcoidosis.  

In December 2006, the Veteran was referred for an eye evaluation regarding her sarcoid.  On the medical history, she said she had chest pain when coughing (dry cough).  She also said she had shortness of breath, joint pains, fatigue, and weakness.  Concerning the eyes, she complained of a burning sensation but no watering, itching, or pain.  The impression was blepharitis.  

In December 2006, the Veteran filed a claim for service connection for sarcoidosis.  She said that her doctors told her that the symptoms she had in service were evidence that the condition was incurred in military service.  

She included lay statements from her mother and sister.  Her mother said that she believed that the sarcoidosis was caused by injuries sustained in service.  She said her daughter was always tired, coughed a lot, felt pain in her chest when coughing, had painful arthritis, problems with her eyes, and terrible migraine headaches.  Her sister said that continuously since service, she had observed a constant dry coughing that caused pain in the chest, overall fatigue and tiredness, skin problems, arthritis, vision problems and bad headaches, with a deterioration in her overall health.  

VA records show that in January 2008, she was seen for an eye consult, complaining of generalized ocular irritation related to the use of make-up.  The assessment was systemic sarcoidosis without ocular signs, and generalized ocular irritation based on subjective complaints.  In April 2008, a computerized tomography (CT) scan of the chest was obtained, which disclosed mildly enlarged mediastinal lymph nodes and prominent bilateral hilar lymphatic tissue as well as a faint reticulonodular density within the upper lobes, compatible with sarcoidosis.  

Records from D. Burns, M.D., show that in May 2008, the Veteran had a rheumatology evaluation.  She came for evaluation of myalgias and arthralgias in the wrists, hands and legs which may be related to sarcoid and mechanical low back pain, which she dated from the service in 1985.  She had developed skin lesions and lymphadenopathy, and a dermatologist had diagnosed sarcoid on the basis of a skin biopsy in 2006, which showed noncaseating granulomas.  She had alopecia.  She also had pulmonary involvement, with bilateral adenopathy and interstitial changes shown on chest X-ray.  She said she had no pulmonary symptoms at this time and was not on any medication.  She reported discomfort in the arms and legs with myalgias, but no true arthritis, nor did she wish to start on medication.  She had obesity-related sleep disorder which may account for her daytime fatigue, sleep difficulty, and many of the systemic symptoms that she listed on her patient history form.  Her extremity complaints were consistent with neurologic disease, and work-up was needed.  On examination, she had some changes in her face, due to the sarcoid.  Chest was clear.  She did not have any inflammatory arthritis.  She needed a bone scan.  It was possible that she had neuropathy related to sarcoid accounting for her neurologic symptoms, but other potential causes needed to be ruled out.  

She was seen for follow-up later in May 2008.  She had a history of sarcoid with skin involvement, lymphadenopathy and alopecia.  She had myalgias and arthralgias which could be sarcoid associated arthropathy.  She also had chest X-ray proven pulmonary symptoms of sarcoid.  She had patellofemoral crepitus due to osteoarthritis and sarcoid arthropathy.  

In May 2008, the Veteran underwent a while body bone scan, due to her history of degenerative disc disease, arthritis and sarcoidosis.  The scan was unremarkable.  A magnetic resonance imaging (MRI) scan of the pelvis in May 2008 disclosed enlarged lymph nodes consistent with sarcoidosis.  

In June 2008, she was seen again by Dr. Burns, who noted that she had been in the Armed Services during the 1980's and was trying to determine if during the time in the army she developed sarcoidosis; he told her that he was not able to help her with that assessment.  She had myalgias and arthralgias which may be related to sarcoid involvement although the bone scan was negative.  

VA treatment records show that a dermatology clinic note dated in October 2008 reported a history of sarcoidosis.  She had cutaneous presentation of vitiligo-like depigmented macules on the face and extremities.  Subsequent records continue to show a diagnosis of cutaneous sarcoidosis.

At a Board videoconference hearing in January 2010, the Veteran indicated that she had been diagnosed as having sarcoidosis by Dr. Brickman and Dr. Keith, who had explained to her that it was fairly difficult to diagnose.  They told her of some symptoms she may have had earlier in life, such as dry coughing, difficulty breathing, and white spots, which she did not notice until after service, but that everything had gotten progressively worse and she was extremely fatigued.  She then said that she did notice the symptoms in service, but did not go on sick call.  She indicated that her doctors would not provide a nexus opinion, although they said it definitely could have begun during service.  

The Veteran submitted a "Journal of Sarcoidosis" with several entries dated in January 2010, detailing her symptoms at that time.  In the initial entry, she stated that from her tour of duty to the present, she had noticed increasing skin lesions all over her body, night sweats, chronic fatigue, frequent eye redness and irritation, skin sores on the ears that come and go, slight shortness of breath and chest pain when coughing.  

In February 2010, S. Davis, M.D., wrote that the Veteran presented that day to discuss her history of sarcoid, and chronic muscle and joint pain, for which she was diagnosed in 2004.  Her symptoms were fatigue, shortness of breath, and foot and ankle pain.  She stated that she also had these symptoms during her military service, which may indicate that she at least as likely as not had the diagnosis during service.  

On a VA examination in April 2010, the Veteran stated that she first developed light spots on her arms, chest, and abdomen while she was in the military, but that she was never evaluated for them at that time.  She indicated that she was first evaluated for skin lesions in 2004 by a private doctor, and she was having breathing problems at the same time.  She said she felt she was not getting all the air she needed and felt tired.  She had a biopsy done of the skin which showed sarcoidosis.  She then had a chest X-ray which showed enlarged lymph nodes and masses on her lungs.  She said she had been treated for skin lesions but had never been treated for the pulmonary sarcoidosis.  She also noted joint pain her hands, knees ankles.  She reported no significant changes in her skin or pulmonary symptoms.  She reported dyspnea on exertion after 1/2 mile, and occasional cough with clear sputum.  She denied chest pain.  

On examination, there were no abnormal breath sounds, and physical examination of the chest was normal.  A chest X-ray showed minimal fibrosis in both lungs, minimal prominence of the right hilum and some adenopathy could not be ruled out.  The diagnosis was sarcoidosis.  The examiner stated that it would be "mere speculation" to state that the Veteran's sarcoidosis had its origins in service or within a year of discharge.  She had difficulty when performing pulmonary function tests in 1987 and was not ill when these were performed.  It was noted that sometimes patients had difficult undergoing pulmonary function tests, but the examiner could not state whether this occurred with the Veteran.  She did report an absence of shortness of breath, cough or lung disease on a questionnaire the day before, and no chest X-ray was indicated.  She also answered "yes" to pressure or pain in chest on a 1990 report of medical history.  There was no elaboration, or apparent follow-up, which appeared to indicate that she had no further problems with that symptom.  The examiner also noted that chest pain was not a typical symptom seen with sarcoidosis; however, the symptom could not be explained with certainty.  Most of the Veteran's symptoms were best explained by acute illness.  Lymphadenopathy was related to an upper respiratory illness, and acne and folliculitis were unrelated o sarcoidosis.  She was also treated for a cough, which was related to an upper respiratory infection.  

In July 2012, a medical opinion was obtained from a VA physician.  This physician noted that a separation chest X-ray had not been obtained because the Veteran was pregnant.  He concluded that while there was no evidence in the active duty health record that suggested the clinical onset of sarcoidosis while the Veteran was on active duty, it would be mere speculation to provide an opinion as to whether it was at least as likely as not that sarcoidosis had its origins in service or within a year of discharge.  While it was entirely possible that the Veteran had early X-ray changes by the end of her active duty service, the chest X-ray was not obtained due to pregnancy, and in the absence of histological confirmation and evidence of disease in at least two organs, the diagnosis could not be made.  The doctor cited to a medical article noting that sarcoidosis was a diagnosis of exclusion and required X-ray findings, confirmation of granulomatous inflammation, exclusion of known causes, and evidence of disease in at least two organs, at which time there would still not be a definitive diagnosis, but rather a statistical likelihood.  The physician also cited to a textbook, which listed the American Thoracic Society criteria for the diagnosis of pulmonary sarcoidosis as (1) the presence of a consistent clinical and radiographic picture; (2) the demonstration of noncaseating granulomas on biopsy; and (3) exclusion of other conditions that can produce granulomatous inflammation, including infections, autoimmune disorders, and inhalational diseases.  

The physician also highlighted excerpts from the text, including that the clinical presentation of sarcoidosis ranged from an incidental chest X-ray finding in an asymptomatic patient to chronic progressive organ dysfunction.  Usually the disease appeared between the ages of 20 and 50.  From the article, the disease usually presented before 40 years of age, peaking in those aged 20 to 29.  Patients with sarcoidosis often have no symptoms, and therefore the diagnosis should be considered in asymptomatic patients with mediastinal or hilar adenopathy or diffuse parenchymal infiltrations on a chest radiograph.  Because it is a systemic disease, evidence that a disorder is present in two or more organ systems supports the diagnosis of sarcoidosis.  Sarcoidosis should be considered in patients who present with pulmonary disease and concomitant disease in the skin, peripheral lymph node, eye, or liver.  

III.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

The Veteran claims service connection for sarcoidosis.  Although sarcoidosis was not diagnosed until July 2006, eighteen years after the Veteran's separation from service, she contends that she had symptoms ultimately diagnosed as sarcoidosis in service and continuously after service.  

Here, the Veteran is competent to report the symptoms she experienced in service and afterwards, although the connection between such symptoms and the disease sarcoidosis requires medical evidence.  In this regard, the VA opinion in July 2012 noted the complexity of a diagnosis of sarcoidosis, which involves ruling out other conditions with similar symptoms, as well as requiring involvement in two or more organ systems.  Specific medical testing is required, and even then, the findings may not be conclusive.  In this case, the Veteran's diagnosis of sarcoidosis came after a biopsy of the skin manifestations as well as a chest X-ray, both with findings consistent with sarcoidosis.  In view of the complexity involved in establishing the diagnosis, the Board finds that medical expertise is necessary to establish a nexus between service and a diagnosis of sarcoidosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However, we do not reject the appellant's statements as not competent.  The appellant has reported that professionals told her that in-service manifestations could have been compatible with sarcoidosis.  See transcript.  Thus her statements have an element of competence.  

Likewise, medical expertise is required to establish a nexus between sarcoidosis and the Veteran's lay evidence of her symptom history.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Her statements appear to come within the scope of Jandreau.

In this regard, although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006)

In this case, both the VA examiner in April 2010 and the reviewing physician in July 2012 ultimately concluded that it would be speculative to conclude that sarcoidosis had its onset during service (or one year thereafter).  A conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; therefore, the conclusion must be supported by evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Although an examiner's conclusion, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection, the remainder of the report must be considered as evidence of whether the disability was incurred in service.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

Here, the physician concluded that an opinion could not be made because there was no evidence in the active duty health record that suggested the clinical onset of sarcoidosis while the Veteran was on active duty.  While it was entirely possible that the Veteran had early X-ray changes by the end of her active duty service, the chest X-ray was not obtained due to pregnancy, and in the absence of histological confirmation and evidence of disease in at least two organs, the diagnosis could not be made.  The doctor cited to a medical article noting that sarcoidosis was a diagnosis of exclusion and required X-ray findings, confirmation of granulomatous inflammation, exclusion of known causes, and evidence of disease in at least two organs, at which time there would still not be a definitive diagnosis, but rather a statistical likelihood.  The physician also highlighted excerpts from the text, including that the clinical presentation of sarcoidosis ranged from an incidental chest X-ray finding in an asymptomatic patient to chronic progressive organ dysfunction.  Thus, the physician's conclusion was based on the absence of sufficient information in service to render it at least as likely as not that sarcoidosis was present in service.  Although he did not address the Veteran's lay statements, his opinion was based on the absence of specific tests which were needed due to the difficulty in establishing the diagnosis.  

The earlier examiner in April 2010 addressed the difficulty reported with pulmonary function tests in 1987.  The examiner concluded that this was not sufficient to indicate the presence of sarcoidosis in service.  The examiner noted that the Veteran had reported an absence of shortness of breath, cough or lung disease on a questionnaire the day before, and that no chest X-ray was found to be indicated.  Additionally, the pulmonary function tests were normal.  As noted by that examiner, other potential symptoms noted at different times during service, such as lymphadenopathy and upper respiratory infection, were acute conditions.  The examiner also stated that the skin conditions noted in service, acne and folliculitis, were unrelated to sarcoidosis.  

The remainder of the medical evidence does not establish a connection to service.  The Veteran testified that the doctors who initially diagnosed sarcoidosis would or could not provide an opinion as to nexus, and one physician stated in his records that he could not address such a question.  A private doctor, Dr. Davis, noted, in February 2010, that her symptoms of sarcoidosis were fatigue, shortness of breath, and foot and ankle pain.  She stated that she also had these symptoms during her military service, which may indicate that she at least as likely as not had the diagnosis during service.  

However, the possibility that a condition "may" have been present in service is not sufficient to raise a reasonable doubt.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  

Additionally, Dr. Davis based his statement on her history of symptoms of sarcoidosis consisting of fatigue, shortness of breath, and foot and ankle pain.  The Veteran's sarcoidosis, however, is primarily cutaneous, and her skin manifestations were the initial symptoms shown.  She also had lung abnormalities shown on chest X-ray, but she has not displayed shortness of breath.  Fatigue and foot and ankle pain have not been clinically associated with her sarcoidosis.  In this regard, Dr. Davis was reporting the Veteran's self-reported history, and did not indicate that he was providing treatment for sarcoidosis.  Indeed, other evidence from him indicates that his treatment was primarily for unrelated orthopedic complaints, principally a low back condition.  Thus, even if the opinion was not speculative, the Board is not obliged to accept an opinion based on inaccurate medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In addressing the Veteran's credibility, factors such as inconsistent statements or other evidence, the time elapsed since the events the Veteran is attempting to recall, and interest or potential gain to the Veteran are relevant factors for consideration.  At the Board videoconference hearing in January 2010, the Veteran indicated that she had been diagnosed as having sarcoidosis by Dr. Brickman and Dr. Keith, who had explained to her that it was fairly difficult to diagnose.  They told her of some symptoms she may have had earlier in life, such as dry coughing, difficulty breathing, and white spots, which she did not receive treatment for in service.  She also submitted a "Journal of Sarcoidosis" with several entries dated in January 2010, detailing her symptoms in service.  In the initial entry, she stated that from her tour of duty to the present, she had noticed increasing skin lesions all over her body, night sweats, chronic fatigue, frequent eye redness and irritation, skin sores on the ears that come and go, slight shortness of breath and chest pain when coughing.  Similar symptoms were described by the Veteran's mother and sister in their statements.  

The Veteran stated that she first developed light spots on her arms, chest, and abdomen while she was in the military, but that she either did not notice them or was never evaluated for them at that time.  She indicated that she was first evaluated for skin lesions in 2004 by a private doctor, and she was having breathing problems at the same time.  She said she felt she was not getting all the air she needed and felt tired.  

However, the symptoms which resulted in the diagnosis of sarcoidosis were skin lesions, and her sarcoidosis has been characterized as cutaneous sarcoidosis.  She did not, in fact, report any breathing problems at that time.  At that time (in July 2006, not 2004), she complained of skin lesions on her chin and forehead, and upon examining the forehead lesion, the doctor thought it could be DLE or sarcoid, and obtained a biopsy.  The biopsy was compatible with sarcoid, and that doctor referred the Veteran for a pulmonary consult to determine whether she had sarcoidosis; there was no indication that pulmonary symptoms prompted the pulmonary consult.  All of this, and the language used by the physicians, is consistent with the medical literature provided by the author of the July 2012 medical opinion, namely, that the diagnosis of sarcoidosis is one of exclusion, and requires the involvement of more than one system.  The chest X-ray did show symptoms consistent with sarcoidosis, but no breathing problems were reported, pulmonary function tests were normal, and she later said, in May 2008, that she had no pulmonary symptoms at that time.  In her March 1990 medical history, performed more than 1 1/2 years after her discharge from active duty, she reported no history of shortness of breath or chronic cough.  Despite the presence of lung abnormalities consistent with sarcoidosis, she has not clinically demonstrated any breathing problems or chronic cough, before or after the diagnosis of sarcoidosis.  Thus, the Board does not find that the statements, from the Veteran and relatives, to be credible concerning the matter of continuity of symptomatology of breathing problems, chronic cough, or shortness of breath since service.  

In addition, concerning her skin symptoms, the Board observes that at the time sarcoidosis was diagnosed, there was no indication of skin lesions or areas of skin lightening anywhere other than her face, which is where the lesion of sarcoidosis was found.  Moreover, she reported no history of skin symptoms dating back to service, or of widespread skin symptoms.  In May 1997, she was seen for a rash on the face, which was tested for lupus.  At that time she reported a several-month history of a rash on her cheek.  Between that incident and the diagnosis of sarcoidosis in 2006, she was evaluated on numerous occasions for a skin condition on her face, which was of a changing appearance and unknown etiology.  During this time, the condition became lighter, after originally becoming darker.  Although the condition was not shown continuously during this period, the Veteran's contentions during that time period were largely consistent with a condition which was at least recurrent if not always present, but even assuming that the skin manifestations began several months prior to the May 1997 consult, this was still 9 years after her discharge from service.  The Board finds that this intervening medical evidence, which was not only closer in time to service, but does not include any history suggesting symptoms had been present since service, is more probative than statements made years later in a claim for monetary benefits.  

Concerning other symptoms, the Veteran has not been medically found to have ocular symptoms of sarcoidosis, nor has fatigue has not been associated with her sarcoidosis.  In 2008, Dr. Burns initially noted that joint symptoms could be sarcoid involvement, and reported sarcoid arthropathy.  Later, after the bone scan, he still said that joint symptoms could be a symptom of sarcoid involvement, but noted that the bone scan had been negative.  Joint symptoms were not indicated when sarcoidosis was first diagnosed, which argues against her claim of continuity of symptomatology.  Records subsequent to Dr. Burns's 2008 records have not shown joint symptoms as part of the sarcoidosis picture.

In sum, there is no probative evidence establishing that it is at least as likely as not that sarcoidosis is related to service.  Sarcoidosis was first diagnosed in 2006, 18 years after the Veteran's separation from service, and the credible history of symptoms at that time extends no further back than to 1997 at the outside.  As discussed above, the lay evidence of continuity of symptomatology is not consistent with the history as reported in the more probative medical records of treatment and evaluation for the condition, and many of the symptoms which the Veteran attributes to sarcoidosis have not medically been attributed to sarcoidosis.  Given these factors, the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, because the Board does not find the evidence of continuity of symptomatology to be credible, an additional examination or opinion is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.).


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


